DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wired device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wired device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5-11, 15-17 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 12, 14-15 and 18 of copending Application No. 16205304 in view of Greiner et al. US 20080147571. The instant application 16204378 and copending application 16205304 both disclose “The aircraft (102) comprises an electrical system (121) installed on the aircraft. An electronic controller (100) in signal communication with the electrical system. The electronic controller including a main processor (104) and a multi-core processor (106). The multi-core processor including a control core in signal communication with the electrical system to control power delivered. The prognostics core is provided to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core.” but copending application 16205304 do not explicitly teach “a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data.”.  It is obviously to one of ordinary skill in the art at the time the invention was made to combine the copending application 16205304 with Greiner et al. US 20080147571 by provide a communication network include wireless or wireline from Greiner et al. US 20080147571 reference into the copending application 16205304 for communicating data between prognostic system and one or more data collector.  Therefore it’s obviously to one of ordinary skill in the art . 
This is a provisional nonstatutory double patenting rejection.
Non Statutory Double Patenting Table:
Instant Application No. 16204378
Copending Application No. 16205304
1. An aircraft comprising: an electrical system installed on the aircraft; an electronic controller in signal communication with the electrical system, the electronic controller including a main processor and a multi-core processor, the multi- core processor including at least one control core in signal communication with the electrical system to control power delivered thereto, and at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core; a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data.

5. The aircraft of claim 1, wherein the at least one prognostics core is partitioned from the at least one control core and performs processing and analysis of the prognostics and diagnostics data without using processing cycles of the control core.
2. The aircraft of claim 1, wherein the at least one prognostics core is partitioned from the at least one control core and performs processing and analysis of the prognostics and diagnostics data without using processing cycles of the control core.
	
6. The aircraft of claim 5, wherein the electronic controller further includes a shared memory unit in signal communication with the at least one control core and the at least one prognostics core.
3. The aircraft of claim 2, wherein the electronic controller further includes a shared memory unit in signal communication with the at least one control core and the at least one prognostics core.
7. The aircraft of claim 6, wherein the at least one control core is configured to 


5. The aircraft of claim 2, wherein the at least one prognostics core performs the processing and analysis of the prognostics and diagnostics data during in-flight operation of the aircraft.
9. The aircraft of claim 1, wherein the electrical system is a motor system including at least one motor.
6. The aircraft of claim 1, wherein the electrical system is a motor system including at least one motor.
10. The aircraft of claim 1, wherein the electrical system includes at least one of a power distribution system and a power generator system.
7. The aircraft of claim 1, wherein the electrical system includes one or both of a power distribution system and a power generator system.
11. An electronic aircraft controller configured to control an electrical system wherein the at least one prognostics core is configured to deliver the prognostics and diagnostics data to a wireless device that is configured to wirelessly transmit the prognostics and diagnostics data to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely 12105357US01 (U381217US) from the aircraft controller.




12. The aircraft controller of claim 9, wherein the at least one prognostics core performs the processing and analysis of the prognostics and diagnostics data during in-flight operation of the aircraft.
17. A method of controlling an electrical system installed in an aircraft, the method comprising: outputting, via at least one control core included in a multi-core processor, power signals to operate the electrical system; returning operating data from the electrical system to the at least one control core; processing, via a prognostics core included in the multi-core processor, the operating data independently from operation of the control core; generating prognostics and diagnostics data of the electrical system based on the operating data independently from operation of the outputting the prognostics and diagnostics data from the prognostics core to a wireless device; and wirelessly transmitting the prognostics and diagnostics data from the wireless device to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely from the aircraft controller.


15. The method of claim 14, further comprising partitioning the at least one prognostics core from the at least one control core.
18. The method of claim 16, further comprising processing, via the at least one prognostics core, the operating data during in-flight operation of the aircraft.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Skertic US 20140303832 in view of Greiner et al. US 20080147571.
Regarding claim 1, Skertic teaches An aircraft comprising: an electrical system installed on the aircraft; an electronic controller in signal communication with the electrical system, the electronic controller including a main processor and a multi-core processor, the multi- core processor including at least one control core in signal communication with the electrical system to control power delivered thereto (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0020]; [0026]-[0029]; [0042]-[0046]; figures 1-6; In one example, a system for controlling operation of an aircraft engine includes a master controller, a control node coupled to a component of the aircraft engine and to the master controller, wherein the control node includes a computing device for performing diagnosis of the component (par. 16).  FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). A FADEC power management system 406 can receive and transmit communication signals between the high level data concentrator 402 and the discreet data concentrator 404. A data bus 408 may transmit communication signals between the FADEC power management system 406, a plant 410, and a control node that includes a smart actuator controller 412 and/or a smart sensor controller 414. The smart actuator controller 412 and the smart sensor controller 414 can communicate respectively with a model based actuator control system 416 and a prognostic and diagnostic control system 418. Components 420, 422 may be coupled respectively to smart actuator controller 412 and smart sensor controller 414. (par. 27).), and at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0026]-[0029]; [0037]; [0042]-[0046]; figures 1-6; FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). Fully distributed control systems include a real-time prognostics and health monitoring (PHM) system for detecting and isolating faults, for generating pilot alerts, for trending and estimating gas-path and subsystem health, and for performing life and damage calculations (par. 43).).
Skertic does not explicitly teaches a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data.
Greiner et al. teach a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).
It is obviously to one of ordinary skill in the art at the time the invention was made to combine Skertic and Greiner et al. by comprising the teaching of Greiner et al. into the system of Skertic.  The motivation to combine these arts is to provide a communication network include wireless or wireline from Greiner et al. reference into Skertic for communicating data between prognostic system and one or more data collector.
Regarding claim 2, the combination of Skertic and Greiner et al. disclose the aircraft of claim 1, wherein the at least one prognostics core includes a wired interface configured to establish a wired connection between the wireless device and the at least one prognostics core (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Regarding claim 3, the combination of Skertic and Greiner et al. disclose the aircraft of claim 2, wherein the wireless device is located externally from the electronic controller, and includes a wired connector configured to facilitate and connection and disconnection with the at least one prognostics core (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).  According to the cited passages and figures, it’s obviously to one of an ordinary skill in the art the connection and disconnection can be set by the user via communication network 130 disclose above.)
Regarding claim 4, the combination of Skertic and Greiner et al. disclose the aircraft of claim 1, wherein the wired device is integrated with the at least one prognostics core (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Regarding claim 9, the combination of Skertic and Greiner et al. disclose the aircraft of claim 1, wherein the electrical system is a motor system including at least one motor (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Prognostic system 131 may be configured to analyze the operation data associated with a particular component to derive health data associated with the component…….For instance, prognostic system 131 may compare a temperature measurement associated with a motor with a temperature threshold or range associated with an acceptable operating temperature for the motor. Prognostic system 131 may determine the overall health of the motor based on the comparison (par. 29).).  
Regarding claim 10, the combination of Skertic and Greiner et al. disclose the aircraft of claim 1, wherein the electrical system includes at least one of a power distribution system and a power generator system (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0020]; [0026]-[0029]; [0042]-[0046]; figures 1-6; The engine(s) 20, 40 can also power useful devices of various subsystems aboard the aircraft 10, 30, such as, but not limited to, heat management subsystems, nozzle and thrust vectoring subsystems, electrical power subsystems including energy storage devices, power distribution devices, generators, and starters, weapons subsystems, and cockpit subsystems including cockpit lights, instruments, navigational aids and communication devices, to set forth just a few examples (par. 20).).  
Regarding claim 11, Skertic teaches An electronic aircraft controller configured to control an electrical system of an aircraft, the aircraft controller comprising: a multicore processor comprising: at least one control core configured to generate a power control signal to control the electrical system (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0020]; [0026]-[0029]; [0042]-[0046]; figures 1-6; In one example, a system for controlling operation of an aircraft engine includes a master controller, a control node coupled to a component of the aircraft engine and to the master controller, wherein the control node includes a computing device for performing diagnosis of the component (par. 16).  FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). A FADEC power management system 406 can receive and transmit communication signals between the high level data concentrator 402 and the discreet data concentrator 404. A data bus 408 may transmit communication signals between the FADEC power management system 406, a plant 410, and a control node that includes a smart actuator controller 412 and/or a smart sensor controller 414. The smart actuator controller 412 and the smart sensor controller 414 can communicate respectively with a model based actuator control system 416 and a prognostic and diagnostic control system 418. Components 420, 422 may be coupled respectively to smart actuator controller 412 and smart sensor controller 414. (par. 27).); at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0026]-[0029]; [0037]; [0042]-[0046]; figures 1-6; FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). Fully distributed control systems include a real-time prognostics and health monitoring (PHM) system for detecting and isolating faults, for generating pilot alerts, for trending and estimating gas-path and subsystem health, and for performing life and damage calculations (par. 43).).
Skertic does not explicitly teaches wherein the at least one prognostics core is configured to deliver the prognostics and diagnostics data to a wireless device that is configured to wirelessly transmit the prognostics and diagnostics data to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely 12105357US01 (U381217US) from the aircraft controller.
Greiner et al. teach wherein the at least one prognostics core is configured to deliver the prognostics and diagnostics data to a wireless device that is configured to wirelessly transmit the prognostics and diagnostics data to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely 12105357US01 (U381217US) from the aircraft controller (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
It is obviously to one of ordinary skill in the art at the time the invention was made to combine Skertic and Greiner et al. by comprising the teaching of Greiner et al. into the system of Skertic.  The motivation to combine these arts is to provide a communication network include wireless or wireline from Greiner et al. reference into Skertic for communicating data between prognostic system and one or more data collector.
Regarding claim 12, the combination of Skertic and Greiner et al. disclose the aircraft controller of claim 11, wherein the at least one prognostics core includes a wired interface configured to establish a wired connection between the wireless device and the at least one prognostics core (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Regarding claim 13, the combination of Skertic and Greiner et al. disclose the aircraft controller of claim 12, wherein the wired interface is configured to facilitate connection and disconnection between the at least one prognostics core and the wired device (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).  According to the cited passages and figures, it’s obviously to one of an ordinary skill in the art the connection and disconnection can be set by the user via communication network 130 disclose above.)
Regarding claim 14, the combination of Skertic and Greiner et al. disclose the aircraft controller of claim 11, wherein the wired device is integrated with the at least one prognostics core (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Regarding claim 17, Skertic teaches A method of controlling an electrical system installed in an aircraft, the method comprising: outputting, via at least one control core included in a multi-core processor, power signals to operate the electrical system; returning operating data from the electrical system to the at least one control core; processing, via a prognostics core included in the multi-core processor (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0020]; [0026]-[0029]; [0042]-[0046]; figures 1-6; In one example, a system for controlling operation of an aircraft engine includes a master controller, a control node coupled to a component of the aircraft engine and to the master controller, wherein the control node includes a computing device for performing diagnosis of the component (par. 16).  FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). A FADEC power management system 406 can receive and transmit communication signals between the high level data concentrator 402 and the discreet data concentrator 404. A data bus 408 may transmit communication signals between the FADEC power management system 406, a plant 410, and a control node that includes a smart actuator controller 412 and/or a smart sensor controller 414. The smart actuator controller 412 and the smart sensor controller 414 can communicate respectively with a model based actuator control system 416 and a prognostic and diagnostic control system 418. Components 420, 422 may be coupled respectively to smart actuator controller 412 and smart sensor controller 414. (par. 27). The use of parallel processing and multi-core processors can offer new opportunities in control system design. Current engines typically use single-input, single output (SISO) controllers,…… This leads to use of multivariable, i.e., multi-input, multi-output (MIMO), controls (par. 45).), the operating data independently from operation of the control core; generating prognostics and diagnostics data of the electrical system based on the operating data independently from operation of the control core (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0026]-[0029]; [0037]; [0042]-[0046]; figures 1-6; FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). Fully distributed control systems include a real-time prognostics and health monitoring (PHM) system for detecting and isolating faults, for generating pilot alerts, for trending and estimating gas-path and subsystem health, and for performing life and damage calculations (par. 43).).
Skertic does not explicitly teaches outputting the prognostics and diagnostics data from the prognostics core to a wireless device; and wirelessly transmitting the prognostics and diagnostics data from the wireless device to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely from the aircraft controller.
Greiner et al. teach outputting the prognostics and diagnostics data from the prognostics core to a wireless device; and wirelessly transmitting the prognostics and (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
It is obviously to one of ordinary skill in the art at the time the invention was made to combine Skertic and Greiner et al. by comprising the teaching of Greiner et al. into the method of Skertic.  The motivation to combine these arts is to provide a communication network include wireless or wireline from Greiner et al. reference into Skertic for communicating data between prognostic system and one or more data collector.
Regarding claim 18, the combination of Skertic and Greiner et al. disclose the method of claim 17, where outputting the prognostics and diagnostics data comprises: establishing a wired connection between the at least one prognostics core and the wireless device located externally from the multi-core processor; and delivering the prognostics and diagnostics data to the wireless device via the wired connection (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Regarding claim 19, the combination of Skertic and Greiner et al. disclose the method of claim 17, wherein wireless transmitting the prognostics and diagnostics data comprises: integrating the wired device with the at least one prognostics core; and wirelessly transmitting the prognostics and diagnostics data from the wireless device directly to the PHM system (Greiner et al. US 20080147571 abstract; paragraph [0010]; [0016]-[0021]; [0025]-[0031]; figures 1-4; Although communication network 130 is illustrated as a satellite-based wireless communication network, it is contemplated that communication network 130 may include wireline networks such as, for example, Ethernet, fiber optic, waveguide, or any other type of wired communication network (par. 20).  Communication interface 133 may include one or more elements configured for communicating data between prognostic system 131 and one or more data collectors 125 via transceiver device 126 over communication network 130. For example, communication interface 133 may include one or more modulators, demodulators, multiplexers, demultiplexers, network communication devices, wireless devices, antennas, modems, and any other type of device configured to provide data communication between prognostic system 131 and remote systems or components (par. 25).).  
Claims 5-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skertic US 20140303832 in view of Greiner et al. US 20080147571 and further in view of Mere et al. US 20170147008.
Regarding claim 5, the combination of Skertic and Greiner et al. teach all the limitation of claim 1.
The combination of Skertic and Greiner et al. do not explicitly teach the aircraft of claim 1, wherein the at least one prognostics core is partitioned from the at least one control core and performs processing and analysis of the prognostics and diagnostics data without using processing cycles of the control core.
Mere et al. teach the aircraft of claim 1, wherein the at least one prognostics core is partitioned from the at least one control core and performs processing and analysis of the prognostics and diagnostics data without using processing cycles of the control core (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0018]; [0028]; [0034]-[0038]; figures 1-2; According to an embodiment, the respective functionalities (11 to 1n; 21 to 2m) of the core module 10 and of the supplementary module 20 may be implemented in at least one partition (in conformity with the ARINC653 standard). In this context, a partition includes software that can be executed in a defined timeslot, segregated from execution timeslots of other partitions (temporal segregation) so that activities in one partition do not affect timing of activities of another partition. The partitions can also be spatially segregated from each other (generally a memory space or input/output space) so as to prevent a partition from accessing a memory space of another partition. These different segregations may be provided by low level logic layers. For example, an operating system may use hardware clocks inside a microprocessor running the partition to provide the temporal segregation. To provide the spatial segregation, the operating system may use mechanisms for controlling access to the physical space (the memory or the input/output space) in question (par. 18).  The core module 10 can also comprise a core maintenance element 19 configured to implement a core maintenance functionality. This core maintenance functionality can enable, when a failure has been detected on an equipment, the core module 10 to send messages informing a maintenance center of the aircraft of this failure (par. 37).).  
It is obviously to one of ordinary skill in the art at the time the invention was made to combine Skertic and Greiner et al. with Mere et al. by comprising the teaching of Mere et al. into the system of Skertic and Greiner et al..  The motivation to combine these arts is to provide a separate timeslot for activities of each partition from Mere et al. reference into Skertic and Greiner et al. so the activities for one partition do not affect timing of activities of another partition.
Regarding claim 6, the combination of Skertic, Greiner et al. and Mere et al. disclose the aircraft of claim 5, wherein the electronic controller further includes a (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0018]; [0024]; [0026]; [0028]; [0034]-[0038]; figures 1-2; In another embodiment, the core 10 and supplementary 20 modules may both be hosted on a single IMA equipment (ARINC653) as a single hardware equipment as separate partitions and whose respective partitions communicate with each other through the RAM ports of the message exchange interface 30 by file sharing (Shared Files) and/or memory sharing (Shared Memories). In this embodiment, the core and/or the supplementary interfaces 16 and 26 may also be in conformity with the ARINC661 standard (par. 26).  The core module 10 can also comprise at least one on-board database 18 in which are stored, for example, data created by the crew, or data provided and loaded on the ground (like runways, navaids, waypoints, etc.). While not specifically shown, the core module 10 may also comprise one or more core elements configured to implement functionalities for the management of these databases. Here again, these data may be accessible in read/write by a mechanism of response to a request addressed to the management functionality in question (par. 34). The core databases 18 of the core module 10 can be accessed by the core module 10 itself, i.e., by any or all core functionalities 11 . . . 1n and/or the core interface 16. The core databases 18 may also be accessed by the supplementary module 20, indirectly via the exchange interface 30 and the core module 10 (par. 35).).  
Regarding claim 7, the combination of Skertic, Greiner et al. and Mere et al. disclose the aircraft of claim 6, wherein the at least one control core is configured to (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0019]; [0024]; [0026]; [0028]; [0031]; [0034]-[0038]; figures 1-2; In another embodiment, the core 10 and supplementary 20 modules may both be hosted on a single IMA equipment (ARINC653) as a single hardware equipment as separate partitions and whose respective partitions communicate with each other through the RAM ports of the message exchange interface 30 by file sharing (Shared Files) and/or memory sharing (Shared Memories). In this embodiment, the core and/or the supplementary interfaces 16 and 26 may also be in conformity with the ARINC661 standard (par. 26). The core interface 16 of the core module 10 may be configured to acquire aircraft data from various on-board devices 42 (flight instruments, various sensors, etc.) (par. 31).  The core module 10 can also comprise at least one on-board database 18 in which are stored, for example, data created by the crew, or data provided and loaded on the ground (like runways, navaids, waypoints, etc.). While not specifically shown, the core module 10 may also comprise one or more core elements configured to implement functionalities for the management of these databases. Here again, these data may be accessible in read/write by a mechanism of response to a request addressed to the management functionality in question (par. 34).), and process and analyze the operating data to perform maintenance and health predictions of the electrical system (Skertic US 20140303832 abstract; paragraph [0002]-[0005]; [0015]-[0018]; [0026]-[0029]; [0037]; [0042]-[0046]; figures 1-6; FIG. 4A illustrates a Full Authority Digital Engine Control (FADEC) for a system control architecture, and FIG. 4B illustrates is a schematic diagram for a fully distributed model-based control (MBC) architecture for monitoring an exemplary actuator and an exemplary sensor. Thus, during operation of an aircraft, a master controller such as a FADEC /Data Concentrator 402 can be associated with a smart component such that the smart component can independently determine a command, an operation, a position or the like through internal computer processing and algorithm feedback of control logic and the like (par. 26). Fully distributed control systems include a real-time prognostics and health monitoring (PHM) system for detecting and isolating faults, for generating pilot alerts, for trending and estimating gas-path and subsystem health, and for performing life and damage calculations (par. 43).).  
Regarding claim 8, the combination of Skertic, Greiner et al. and Mere et al. disclose the aircraft of claim 1, wherein the at least one prognostics core performs the processing and analysis of the prognostics and diagnostics data during in-flight operation of the aircraft (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0019]; [0024]; [0026]; [0028]; [0031]; [0034]-[0038]; figures 1-2; In another embodiment, the core 10 and supplementary 20 modules may both be hosted on a single IMA equipment (ARINC653) as a single hardware equipment as separate partitions and whose respective partitions communicate with each other through the RAM ports of the message exchange interface 30 by file sharing (Shared Files) and/or memory sharing (Shared Memories). In this embodiment, the core and/or the supplementary interfaces 16 and 26 may also be in conformity with the ARINC661 standard (par. 26). The core interface 16 of the core module 10 may be configured to acquire aircraft data from various on-board devices 42 (flight instruments, various sensors, etc.) (par. 31).  The core module 10 can also comprise a core maintenance element 19 configured to implement a core maintenance functionality. This core maintenance functionality can enable, when a failure has been detected on an equipment, the core module 10 to send messages informing a maintenance center of the aircraft of this failure (par. 37).).  
Regarding claim 15, the combination of Skertic, Greiner et al. and Mere et al. disclose 15. the aircraft controller of claim 11, wherein the at least one prognostics core is partitioned from the at least one control core and performs processing and analysis of the prognostics and diagnostics data without using processing cycles of the control core (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0018]; [0028]; [0034]-[0038]; figures 1-2; According to an embodiment, the respective functionalities (11 to 1n; 21 to 2m) of the core module 10 and of the supplementary module 20 may be implemented in at least one partition (in conformity with the ARINC653 standard). In this context, a partition includes software that can be executed in a defined timeslot, segregated from execution timeslots of other partitions (temporal segregation) so that activities in one partition do not affect timing of activities of another partition. The partitions can also be spatially segregated from each other (generally a memory space or input/output space) so as to prevent a partition from accessing a memory space of another partition. These different segregations may be provided by low level logic layers. For example, an operating system may use hardware clocks inside a microprocessor running the partition to provide the temporal segregation. To provide the spatial segregation, the operating system may use mechanisms for controlling access to the physical space (the memory or the input/output space) in question (par. 18).  The core module 10 can also comprise a core maintenance element 19 configured to implement a core maintenance functionality. This core maintenance functionality can enable, when a failure has been detected on an equipment, the core module 10 to send messages informing a maintenance center of the aircraft of this failure (par. 37).).  
Regarding claim 16, the combination of Skertic, Greiner et al. and Mere et al. disclose the aircraft controller of claim 15, wherein the at least one prognostics core performs the processing and analysis of the prognostics and diagnostics data during in-flight operation of the aircraft (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0019]; [0024]; [0026]; [0028]; [0031]; [0034]-[0038]; figures 1-2; In another embodiment, the core 10 and supplementary 20 modules may both be hosted on a single IMA equipment (ARINC653) as a single hardware equipment as separate partitions and whose respective partitions communicate with each other through the RAM ports of the message exchange interface 30 by file sharing (Shared Files) and/or memory sharing (Shared Memories). In this embodiment, the core and/or the supplementary interfaces 16 and 26 may also be in conformity with the ARINC661 standard (par. 26). The core interface 16 of the core module 10 may be configured to acquire aircraft data from various on-board devices 42 (flight instruments, various sensors, etc.) (par. 31).  The core module 10 can also comprise a core maintenance element 19 configured to implement a core maintenance functionality. This core maintenance functionality can enable, when a failure has been detected on an equipment, the core module 10 to send messages informing a maintenance center of the aircraft of this failure (par. 37).).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skertic US 20140303832, in view of Greiner et al. US 20080147571, in view of Mere et al. US 20170147008 and further in view of Segal et al. US 20190180527.
Regarding claim 20, the combination of Skertic, Greiner et al. and Mere et al. teach the method of claim 17, further comprising: partitioning the at least one prognostics core from the at least one control core; and processing, via the at least one prognostics core, the operating data during in- flight operation of the aircraft to generate the prognostics and diagnostics (Mere et al. US 20170147008 abstract; paragraph [0003]-[0007]; [0015]-[0019]; [0024]; [0026]; [0028]; [0031]; [0034]-[0038]; figures 1-2; In another embodiment, the core 10 and supplementary 20 modules may both be hosted on a single IMA equipment (ARINC653) as a single hardware equipment as separate partitions and whose respective partitions communicate with each other through the RAM ports of the message exchange interface 30 by file sharing (Shared Files) and/or memory sharing (Shared Memories). In this embodiment, the core and/or the supplementary interfaces 16 and 26 may also be in conformity with the ARINC661 standard (par. 26). The core interface 16 of the core module 10 may be configured to acquire aircraft data from various on-board devices 42 (flight instruments, various sensors, etc.) (par. 31).  The core module 10 can also comprise a core maintenance element 19 configured to implement a core maintenance functionality. This core maintenance functionality can enable, when a failure has been detected on an equipment, the core module 10 to send messages informing a maintenance center of the aircraft of this failure (par. 37).).
The combination of Skertic, Greiner et al. and Mere et al. do not explicitly teach and wirelessly transmitting the prognostics and diagnostics from the wireless device to the PHM system during in-flight operation of the aircraft.
Segal et al. teach and wirelessly transmitting the prognostics and diagnostics from the wireless device to the PHM system during in-flight operation of the aircraft (Segal et al. US 20190180527 paragraph [0004]-[0006]; [0026]-[0029]; [0042]-[0047]; [0080]-[0087]; figures 1-10; The on-board computing system 150 outputs flight sensor data 160, which includes the measurements from the engine, turbine, and auxiliary power unit (APU) sensors 110, flight controls and actuation sensors 120, cockpit control sensors 130, and/or landing gear and brakes sensors 140 during the course of a flight. Such data can be downloaded from the aircraft after a flight, or streamed to a maintenance system during a flight (par. 45). The flight dataset may be uploaded wirelessly, by wire, or via a portable storage device. The flight data set includes a vehicle identifier and sensed data from on-board behavioral and kinematic sensors (par. 87).).
It is obviously to one of ordinary skill in the art at the time the invention was made to combine Skertic, Greiner et al. and Mere et al. with Segal et al. by comprising the teaching of Segal et al. into the system of Skertic, Greiner et al. and Mere et al..  The motivation to combine these arts is to provide the data to maintenance system during a Segal et al. reference into Skertic, Greiner et al. and Mere et al. so the user can be aware of a component condition status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683